Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 1 of 57
EXHIBIT

i 2

 

District Leadership Team Meeting Minutes
August 26, 2019
(1:30 pm - 3:00 pm)

Members Present: Dr. Bone, Mr. Hodges, Ms. Biggs, Ms. Renee Parker, Mrs. Mindy
Parker, Mr. Smith, Mrs. Lindsey Jones, Mrs. Loring, Dr. Jones, Mrs. Turner, Ms,
Stinnett, and Dr. Walker,

The meeting began with a REFLECTIVE THOUGHT: “You can't go back and change the
beginning, but you can start where you are and change the ending.”--CL Lewis.

So reflect on your successes since the beginning of the year and one thing you will do
differently this week to make Sure you get the outcome you expect in the end,

Ms. Biggs commented that she felt their building retreat set the foundation, and that
Everyone was working together beautifully. She also commented that she feels a strong
need for added security in her new building.

Dr. Jones commented that they adjusted their 4th and 5th grade schedules just a few
minutes, and it has made a significant difference for them.

Dr. Bone thanked the ladies for sharing their reflections, and she transitioned the
discussion to the District's Plan of Support. She briefly pointed out that more than 40%
of the students in the district are lacking in reading achievement, which more \
Specifically is 1193 students out of 2251 or 53%. This percentage has put the district at
@ Level 4 support, and if we do not show significant improvement on the ACT Aspire
next April, we could easily shift to a Level 5, which creates the possibility for state
takeover, She also reported that they have discovered discrepancies on how race has
been reported in Eschool, and that 64 etrors have already been discovered that has
made a difference in our funding from $700.00 last year to $12,000 this year. Due to
this discovery, they have planned training for building secretaries and a building
representative who will be in charge of this reporting on how to recognize errors and
correct them. More information on this training will soon be released.

She also noted that a substantial amount of their funds have been Spent on the new
ALE program, security guards, and SOR. She stated that the District Literacy Plan is
non-negotiable,

The team went to work by dividing into three groups. Those groups were Reading
Instruction, RTI/PBIS, and PLCs, Each group worked specifically on each of these areas

JNPSD00005458
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 2 of 57

describing district goals by examining the wording in the Theories of Action and specific
actions within the plan. Approximately thirty minutes later, the team reconvened and
shared their thoughts on recommended changes to the plan. Those Proposals were
discussed and changes were approved by the team.

Dr. Bone explained that the plan would be shared with Mrs. Lenette Thrasher to review
and make any suggestions she would recommend being made. September 1, 2019 isa
“soft” deadline for the plan to be submitted, She also stated that Jake Smith will be
responsible to allocate the funding for the Support Plan goals/actions.

Dr. Bone asked the question if the team felt the plan was written so that it could easily
be understood by ail. The comment was brought up about the many acronyms used
throughout the plan. Ms. Stinnett recommended a glossary be constructed identifying
and explaining the educational Jargon/acronyms that are used. The team agreed this
would be @ good idea, and she will complete a glossary and add It to the plan.

The question was asked how this district plan would affect the building plans. Dr. Bone
responded that our plans for this yéar are in place and would not be changed, but this
plan will be for next year. She explained that they would be going to court in July, and
the current plans have already been submitted for Discovery. She reminded the team
that the hearing in July would determine the district's unitary status in student
achievement and discipline. She reiterated the importance that we continue moving
forward in the effort to make significant improvements within our buildings and as a
district specifically in these areas.

The meeting was adjourned at 2:50 pm.

JNPSD00005459
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 3 of 57

 

District Leadership
October 24, 2017

Dr. Duffie:
Jim Collins --- Good to Great mentality
Have to face the brutal facts of our situation before we can move forward
Jos Murphy ~ Educational Leadership
Holes in the ffoor of the school house we have
“Are the adults in the building willing to do what is asked/required of them?”
Key Points made by Dr. Duffie, Dr. Bone, and Mr. Hodges; later points are from the department
heads (Maintenance, Food Service, HR, Finance, Security, Transportation)

1) No real sense of urgency regarding test scores in the district; staff seems unconcerned

2) [tls very Important to operate as ONE system; we still have 9 separate kingdoms and |
don’t want that; we should not be competing against each other: we are fighting our own
people

3) I need you to worry less about the “happiness” of your staff and much more about the
effectiveness of your staff in guaranteeing that our scholars are LEARNING and SAFE

4) This is a TOUGH job in a TOUGH demographic. This isn't the place for everyone. We
must have employees who are willing to go tte extra mila, do more than the bare
minimum, and take ownership of the teaming FOR their students who don't know how to
own their education. This is where the REAL work can be done for those willing to work
this hard. Everyone isn’t. Accept that. Identify them. Help them find their place or their
passion and do it quickly.

5) We seem to have a large number of staff members who truly do want to improve the
system but they don't reaily know how

6) | expect administrators to dea! with those staff members who don’t want to get on board
with what we expect them to do

7) Some misinformation going on with staff members. Be transparent, 8a clear in
communication. Be brief.

8) We must create a team rather than a family... hold the staff accountable and expect
them to do what they are paid to do. It is never acceptable to tell grown people 6 times to
do their job

9) Identify what we are doing really well and keep digging in on those; look around and see
What successful systems are doing and emulate those here

10) Things we do well..
Social Media Central Office Support
Transportation Parent Communication
Food and Nutrition Maintenance
Curriculum Growth Mindset

11) The building principal is 100% responsible for what happens in their bulldings. Make
good things happen rather than reacting when bad things happen. Be proactive. Look at EVERY

JNPSD00005417
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 4 of 57

situation from a standpoint of student safety and student learning. The number ONE job of every
admin in the building is SUPERVISION and the number TWO job is INSTRUCTION
management. Evaluate your time to see if what you are doing reflects these two Priorities. If not,
adjust what you do.

12) Board Priorities
Focus on endless possibilities; passionate employees; community support

13) Before Thanksgiving... sit together with admin and go down the fist of the total
employees and tell why we WANT to renew or DON'T WANT to renew them... Then get a plan
in place for those. you don’t want to renew and either fix them or move them out

14) RTI (done the way the district has prescribed it) is a non-negotiable

15) When we post-test, we need 86% passing rate OR we know that we have an

instructional issue and WE MUST ADDRESS IT
16) When the bulk of students in a classroom are in Tier Il, then we have a Tier | issue
17) Without accurate data, Lazy Lucy, Dyslexia David, and LD Larry all look the same; we
Have to accurately assess the students and teach at high levels to know who really
Needs to be in SPED; only one of the 3 listed there should be in SPED
18) Oversee the accommodations for SPED and be sure the teachers know they have to
Follow it exactly; if the studerit doesn't need those accommodations then the SPED
Committee needs to meet and revise them; This is the ultimately the Principal's
responsibility.
19) Collect a list of students that are at 3 or more discipline for first 9 weeks and we need
A behavior plan written for them; if they are SPED/504 then Hatcher or Kristie Newbarn
Will come help write it OR Loring has a form to use

20) WalMart cards are available to be used now...once the teacher has the PO approved,
They can come get the WalMart card from central office to get their things.

21) If ANY employee misses 3 straight days, we need to notify HR (Tammy Knowlton)

and/or Tonya Weaver because some of that time counts out of their FMLA time.

22) If ANY employee is injured at work, they MUST complete the N form and it be sent

To Tammy so she can begin the process.
23) There will be an Active Shooter drill in our buildings before Christmas so we need to
Have a real plan and be sure the teachers know what to do.

24) Get a list of locations for the cameras for JMS.

25) Bus Evacuations drill Monday morning !1!!

26) % of the bus fleet Is specialized transportation...we really need to decrease that number

27) SPED kids with bus behavior issues need to be suspended from the bus: not referred

To specialized buses
28) When a new student enrolls, we are NEVER to tell the parent to call transportation to get
Their bus number. This process takes 48 hours and transportation contacts us or the
Parent.

29) Can't use food or drink as a reward for anything; UNLESS it one of the 9 days

30) Food for field trips require 3 weeks of advance notica

31) Order all maintenance supplies from the Google Form on the district website

JNPSD00005418
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 5 of 57

32) GoGuardian is up and running

33) Tech training for teachers: G Suite, Google Classroom, GoGuardian

34) GT training in early spring to help teachers identify truly GT kids

35) New hiring policies coming

36) Teachers on 911 list will have training from district in Dec and Jan

37) As a building and as a district, nothing will ever get better until teaching and learning
Improve; those won't improve until we are INCLASSROOMS and watching it

38) Nothing should impede our presence in the classroom. PERIOD.

JNPSD00005419
 

Jacksonville North Pulaski School District
School Board Work Session

Jacksonville High School — Room 114

October 28, 2019
Call to Order President Gray called the meeting to order at 5:30 pm.
Present Daniel Gray, Ron McDaniel, Jim Moore, Col. Derrick Floyd (left @

6:20), Marcia Dornblaser, Ava Coleman, LaConda Watson
(arrived 6:45), and Superintendent Bryan Duffie

Absent Dena Toney

State Achievement Ratings and Plans for Improvement

Mr. Hodges and Dr. Bone introduced the Principals and plan for the presentations.

Each school leadership team, led by the principal, presented their student achievement
plans. Board members asked questions of each school team to understand the plans.

Dr. Duffie closed the presentations with brief comments

Bus Policies

Mr. Gray introduced the topic and his concerns with safety issues on school buses.
There was discussion among board members with comments from Mr. Hodges. It was
decided that this would be a topic of discussion at next board work session to allow for

further information to be gathered for consideration.

Cyber Security Program

Mr. Gray expressed concern that we have not found a cyber-security teacher and feels
the salary does not adequately compete with the private sector. Concerns were
expressed about working progress with the program. Board would like to have a copy of
current job description and salary schedule at next board meeting.

Adjournment With no other business before the Board, the meeting was
adjourned at 8:20 p.m.

 

Daniel Gray, President

 

Jim Moore, Secretary
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 7 of 57

EXHIBIT

1 4

Dr. Bone then gave instructions for the upcoming Board Work Session presentations for
Monday, October 28, 2019.

Start with the data explaining your current reality (Focus is Reading)
Present the data, and then explain what you will do to impact students to improve
the data

Recommend inclusion of the Hourglass Model for the building.

Limit the number of topics to three

Do not use educational jargon or acronyms

Teachers will present the PPT

Principal/facilitator will do the wrap-up

Be prepared to answer questions

Keep it simple

Professional dress

She instructed the secondary buildings to have their presentation turned into her by
Thursday, October 24, 2019, for her to review. She asked the team if they had any
questions.

Dr. Bone then advised the team to come prepared to the next meeting to review/check
their building strategic plans for the required components.

The meeting was adjourned at 3:00 pm

JNPSD00005450
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 8 of 57

EXHIBIT

Po

ee

JNPSD District Strategic Planning Meeting
Meeting Minutes
November 8, 2018

PRESENT: Dr. Bone, Ms. R. Parker, Ms. M. Parker, Ms. Loring, Ms. Norton, Dr.
Walker, Ms. Biggs, Ms. Haywood, Ms. Alexander, Ms. Reed, and Ms. Stinnett

Ms. M. Parker reported on her inquiry of the program, “Capturing the Hearts of
Students.” It is very expensive and out of line for the budget of NSLA funds. Although
she reported that the Benton and Searcy districts were very supportive of the program.
She also added that six scholarships are offered to cover the cost for three principals
and three teachers from a district to attend. The next training will be January 24-25,
2019 in Little Rock for two days,

Strategic Plans:

Warren Dupree: Ms. Stinnett reported that Warren Dupree has received a letter from
the Arkansas Department of Education that the school has been identified as a
Comprehensive Support and Needs improvement (CSI) school for 2078 — 2019, This
identification process occurs as a school is ranked by the ESSA School index scores at
or below the ESSA Schoo! Index score of the lowest five percent in each grade span.
Exit criteria requires a school to make progress on the ESSA School Index for two or
more years. She also reported that she has been working on the strategic pian to break
it down into specific actions with a plan of measurement and monitoring for progress.
She has sent it to Kim Star for comments, and Ms, Starr is coming in December to look

at it with her and Ms. Reed,

Pinewood: Ms. Norton reported on the letter they received from ADE indicating they
were flagged for SPED findings. She also commented they are placing an emphasis on
attendance, and they meet every Tuesday for RTI to address academic and behavioral
referrals for RT|. She said the PLCs have transitioned a bit, but they are geiting closer
to where they want to be with this process. They are making a school wide effort, and a
task force has been assigned to each area.

Middle School: Ms. R. Parker reported that the building’s leadership team meets the
Wednesday before the District Team meets on Thursday, and she shared the following

report:

Discipline
e We have had 212 incidents involving 272 students for the first 10 weeks
« We have 36 students that have more than 3 discipline incidents for a total

of: 137
« Those 36 students account for 50% of all discipline incidents

14 of those 36 are SPED which is 39%

8
« Of these 36:
o 9 have more than 5 incidents and account for 62 of the 137; 45%

JNPSD00005451
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 9 of 57

Middle School: Ms. R. Parker reported that 692 students and 72 teachers completed
the surveys. She also reported that after the initial surveys, they offered another survey
to address certain areas, and the results clarified several of their questions about
responses made to some of the questions on the first. She shared the additional survey
with the team. She said that the students and feachers both agreed that discipline
hinders learning in the classroom, and that students feel that their teachers do not know
about their lives outside of the classroom.

They have recently started clubs for students where every student belongs somewhere,
and she has received emails from several students commenting how much they were
loving the club time. She said that she had been surprised at their excitement and how
much difference the clubs have seemed to make.

High School: Ms. Biggs reported that the training they have offered needs to be
implemented in the classroom. In her camera surfs, she has observed a lack of
implementation in addition to her formal observations.

In response to the survey results, the Leadership Team has constructed a flow chart
indicating what behaviors are handled in the classroom and which ones should be office
referrals. They are making sure that a staff member is positioned by the bus drop-offs in
the mornings to greet students with, “Good Morning!” or “Have a Good Day!" They are
setup on a rotation so that different staff is positioned from day to day,

She has communicated the expectation to teach the rules in a “physical” handbook to
Students and discuss having respect for each other. The questions was asked, "Is the
Staff engaged and collaborating? She did comment that they are using some of the
KAGAN strategies, and they are planning for an eight period day next year for more

time for training and collaboration,

Dr. Bone commented to the team that it is the administration's responsibility to hold staff
accountable,

Pinewood: Ms. Norton reported on some of the items flagged on her building surveys:

Educators agreed disciplining students in the classroom does hinder instruction.
o They are working on a matrix for those behaviors that should be managed
in the classroom and then those that should be handled in the office.
o With the current schedule, they find it difficult getting all the requirements
met.
eo Lack of PD
Students indicated:
o They feel teachers don't care about them.
o Believe there is wasted time in the classroom
o Agree that students do not follow rules
o Feel that teachers do not know them outside the classroom

JNPSD00005455
 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF

v. CASE NO. 4:82CV866DPM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL. DEFENDANTS
EMILY MCCLENDON, ET AL. INTERVENORS

RESPONSES TO INTERVENORS’ 382 SET OF REQUESTS FOR
PRODUCTION OF DOCUMENTS AND INTERROGATORIES TO JNPSD
REGARDING 2020 UNITARY STATUS HEARINGS REGARDIN G STUDENT
ACHIEVEMENT

Comes now Jacksonville North Pulaski School District, by and through its
attorney, Scott P. Richardson, McDaniel, Wolff & Benca, PLLC, and for its Responses
to Intervenors’ 34 Set of Requests for Production of Documents and Interrogatories
regarding 2020 Unitary Status Hearings regarding Student Achievement, does state:

REQUEST FOR PRODUCTION NO. 1: Please produce a copy of the JNPSD’s
implementation plans utilized for the school years 2016-17; 2017-18; 2018-19; and
2019-20 for addressing its Plan 2000 student achievement obligations (Goals One-
Six).

RESPONSE: See JNPSD00004625-4642; 4743-4747; 4806-4823; 5070-
5090; 6205-6209; 6244-6245; 6251-6257; 6267-6288; 6321-6322; 6417-6450; 6501-
6533; 6576-6608; 6656-6668; 6683-6712; 6714-6744; 6778-6780; 6832-6859; 6945-
6948; 7075-7096; 7246-7252; 7390-7391.

REQUEST FOR PRODUCTION NO. 2: Please produce a copy of the J NPSD’s

]
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 11 of 57

from the Arkansas Leadership Academy that covered similar information
as the FEPSI model. JNPSD based its ACSIP plans on the Ross Plan.
JNPSD also used the Star Renaissance Assessment to identify academic
needs for the students. At the elementary level JNPSD uses DIBLES
screeners, DRA (Developmental Reading Assessment), and other
assessments to identify individual student’s academic needs. After 2016-
17, JNPSD used infused its Strategic Plans (the successors to ACSIP) with
the Ross Plan and goals. Each year, JNPSD has also utilized a school
climate survey and set goals in the strategic plans to address areas of
growth. The strategic plans are utilized by the District leadership team,
the school leadership teams and professional learning communities to
evaluate implementation of the strategic plans.
REQUEST FOR PRODUCTION NO. 5: Please produce the ASCIP and/or
school improvement plans for each of the schools in the JNPSD for 2017-18.
RESPONSE: See Response to Request for Production No. 1.
REQUEST FOR PRODUCTION NO. 6: Please produce complete ACT Aspire
results for 2016, 2017, and 2018 in the same format as the 2019 results provided to
the Court’s Expert by JNPSD and by her provided to the Intervenors. (in that
example a 38-page document)
RESPONSE: See Bates Nos. JNPSD00004446-4479.
REQUEST FOR PRODUCTION NO. 7: For the Dupree and Taylor elementary

schools, separately, please produce documents, created by school based and central
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 12 of 57

office administrators addressing monitoring of the extent of actual implementation
of the multiplicity of programs identified in the schools 2018-19 and 2019-20 school
improvement plans.

RESPONSE: See Bates Nos. JNPSD00006486-6487; 6492-6495;

REQUEST FOR PRODUCTION NO. 8: Please produce all evaluations of the
effectiveness of ASCIP plans and school improvement plans between 2016 and the
present with regard to achieving Educational Goals 1 and 2 of the Ross Plan of Plan
2000. (See Ross Plan Goal 6 regarding evaluations)

RESPONSE: See Bates Nos. JNPSD00006205-6209; 6486-6487:

REQUEST FOR PRODUCTION NO. 9: For each school and grade in which
you maintain that the AVID program has been offered between 2016 and the present,
please provide; [a] the instructional materials for staff and [b] the curriculum in use

for each year of implementation.

RESPONSE: See JNPSD00007376-7389; Taylor Elementary: 6860-6944.

High School: 7376-7389.
INTERROGATORY NO. 2: For each school year in which AVID has been

implemented in one of more schools, please provide by school, by grade, by race and

by gender, the number of students participating in the program.

RESPONSE: Beginning in 2019-20, JNPSD has implemented AVID at
Dupree Elementary School and Taylor Elementary School. At the
elementary level] AVID is a school-wide program, so all students benefit

from the program. Beginning in 2018-19, JNPSD implemented AVID at the
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 13 of 57
“ ] . r ‘

P.HFW.024 High Frequency Words

 

just
our

O)
&
ailieas
ee

 

 

_
®
>

most
atter

 

 

 

 

oO

JNPSD00006486

2-3 Studenc Center Activicies: Phonics 2006 The Florida Center for Reading Rerearch fRevised luke Inn.
ed tn
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 14 of 57

High Frequency Words P.HIFW.025

 

sentence

 

 

5
O
O
O)

—
c

lt
naff

man name
say

 

 

 

 

 

om—

JNPSD00006487

lent Cenver Activithes: Phonics
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 15 of 57

 

P.HFW.030 High Frequency Words

 

well
end

 

 

 

does
set

 

another put

 

 

 

on

JNPSD00006492

2-3 Student Center Activities: Phanies 2006 The Florida Canter for Readine BD. fe PE at
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 16 of 57

High Frequency Words P.HFW.03 |

 

0)
2

 

 

even
large | must
SUCN |because

 

 

 

 

 

o—

 

JNPSD00006493
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 17 of 57

P.HEW.032 High Frequency Words

 

=_
—<_
=>

went
en

 

 

turn
ask
here

 

 

 

 

 

o—

JNPSDO00006494

2-3 Studens Center Activities: Phonics 2006 The Florida Centar for Reading Research (Reuiend nol. AnD
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 18 of 57

High Frequency Words P.HFW.033

 

read
ditferent

 

 

land | home
us

need

 

 

 

 

 

oo

JNPSD00006495

2-3 Student Canter

 

2006 The Florida Center for Reading Research (Revised july, 2007)
  

Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 19 ifm’
EXHIBIT

Zé

District Strategic Planning Meeting
March 14, 2019

Dr. Bone kicked the meeting off with a drawing. Jake Smith was the winner!
Minutes from the previous meeting were reviewed and approved.

Celebrations:

Ms. Mindy Parker reported that AMI will not have to be redone for next year because we
didn’t have to use it this year.

Both Bobby Lester and JMS have had incredible results from the ICU program. This
program costs approximately $5000.00. There has been a massive amount of missing

assignments collected.

Bayou Meto reported that growth was indicated on the recent MAP K-2 assessments.

Ms. Renee Parker indicated that the middle school has had wonderful involvement with
the mentoring program served by the Air Force Base men and women. A big shout out

to those volunteers.

Warren Dupree added that they have one member who participates weekly in working
with students on reading.

Staff with perfect attendance will be recognized for the first semester.

Bayou Meto reported information on an incentive contest they conducted. For example,
the challenge was to show acts of kindness to others. On the final day of the
competition, one of the Board members (Toney) participated. At the faculty meeting,
every team had a hat indicating a theme. It was a fun event.

 

Dr. Bone announced that the Joshua Interveners are making rounds again. They will be
pulling the strategic plans and looking for evidence of those actions within the buildings.
They may ask students about the handbook and for evidence that parents received the

handbook.

Ms. Parker reported that the middle school had sent their updates on their plan to Mr.
Carter. They have also been addressing RTI in their team meetings. The homework
lunch is in full swing and producing good results. Unfortunately, the implementation of

AVID is struggling, “School wide.”

Ms. Biggs reported that Ms. Brockinton provided a form that drills down as an academic
and behavioral piece. It only needs tweaking. The implementation of PBIS with fidelity
still needs improvement. Teachers receive a “shout-out” or a “jeans pass” when

JNPSD00005443
   

Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page

Final Business Rules for Calculating the 2019 ESSA School Index Scores

This document details the business rules used to calculate ESSA School Index Scores. The business rules reflect
the details that support the ESSA School Index as described in the Arkansas plan for the Every Student

Succeeds Act.

Contents

Final Business Rules for Calculating the 2019 ESSA School Index Scores................c::scssssscesessssssssesecassesesssesssasssscevecssscevecees 1
VCE, ccscccescinswnnccassenscesieaesireeese GUS Ra SEE ETR USUAL NAS CRAG Ney ESTE su SUT Ubu CaN LULA EAERELALTEREAEUSE6DEEEE bc annmanceenoeaanesaneranemsaaneenmonraneneenamee 2
Business Rules by Indicator and Components of Indicators.................0:ccccccssssssesscsssssececessscscesceceacsesssesessssscessaseeeeseseseceece 5
Participation— Percent Tested ..0.......ccsssssssssssscssssscsessesssesesessesessesssesestsassvstseseesesacaeseagsssusatsasssasssesssvstavasavasvevseseveseescs 5
Weighted Achievement (Math and ELA) ..............c:cccssssssssesssssecsssesteseeestesssessenssessucsassaesuvscarsesasesassssssacsvsvessasuesasesseseses 8
Content Growth Sore sscscsseconscecrassssrvasnsssienuansiuseaseneaeiesessiseee BALAN WA exaninnenonsdsenensrennrmmaneeecersveansntvraseneemeatroaseevceas 11
ELP Growth Score sscssccscesssisssuseseuvserspesses easy nesinnsaversvavsie cus savscnasasusssieentieesnani¥<atdieeadesiapencaneseanreaomceavenmraraorecerreranavenreneae 15
School Value Added Growth Score uu... cscsssssssssssssssesssecsssesscsssssssssscsssessscessecssecssesenseseesesesecarsavavsavsarssvsssavavavavessessss 16
Graduation - 4 year Adjusted Cohott..........cccsssssscsssssssssssssecssssssesssssscssscecessssscssseacausesusacsesecesavasavasevasssavesassavsasesevese 18
Graduation- 5 year Adjusted Cohort 2.0.0.0... ccccsscsseesssescssescssesssesecsesesesssssscsussssussessesasevsceusesssssusavasenssevavausavaseesersce 21
School Quality and Student Success Indicator .............c.c.cccccccceeeccsesceecsesusesssevassscessasnesesasavassassseseveersusenterstssesescenses 24
Compiling Total SOSS Scope isicsvsacevcssaucesssvaccsveasconswsesesasonenvercasceuesesasueiasvenisghaiiaadiandanenenenansipspercesnmencecnaaunconcevarentreeexeare 36
Compiling Final ESSA Index Score .............cccccccccessesessceeseseecesveccssssussesssausevssscvassavatsasscsesnasversvausatstscsecesecessceesecceseseesesees 37
Special Schools: Feeder Schools and Special Grade Configurations...............cc.cccccccccccscccccecosssscecscoscccssscosscecevseseeresecees 38
PROC Sere lS cscs sesrsasazeacasesvnaneemcsuniee scenes satennnntirennennnennomanarennenen enneeunersenrnennzanvesnennvsumvaseuoaeccerenennceivestvevateaeseeweneneut: 38
Special: Grade Configurations ivicesesesssssscvsszasssasevesnessvsseveseeisnssebeeessseeisassainentdiaennenraceserenn annaceenaannveveveceveoovevernoverservavcavas 38
FAD OI Fi sa eascovcevasicsnimeniannnnsrcivesaswaewecanscceepy exis Hi Gate ba ANI IS 68M SENTRA NEL CLUE E6518 Elannmeanenanenenoncenaarnsunrenanssamaaeeenaners 40
ACT Aspire ELA Cut Scores for Arkansas... cccececcsssssesessecsseessnensseeecsassusssessssavsassuasatscessssssssnsesassesseveuteessaseeeee. 40
APPeNdiix Bu... ccecscscecesssssssssesrseccscsessssensssacansvessnessacsssossssssussescasassesesessssssssessocecscecavsavavansnessrsueasavasssessvatussusavavataevaceceees 42
Advanced Placement/international Baccalaureate/Concurrent Credit Course Codes ..........cccccccssscsccscceseseccoceccececee 42
Computer Science Course Codes ............cc:cscssssccesssesseseessssceseeseseesaesncessssessesesesssncsnsseeesacenees Ni hy ssundbessoscsureancesresmeceorises 52
2018-2019 School Year Computer Science Courses and Course Codes ....0..........ccccsccccccccsccssecceseccsesecsessceeseseeeceesceees «52
|, ee a ee 53
Assessment Correction EMgine ec eeeeesesseseeesssscscsescesaseeseceesecscenevasnasessssassseseceseusesssacsasssiccacassersvaseatanvessassersss 53
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 21 of 57

 

Reading Achievement Component

 

Reading at Grade Level Points
_ ) Points Earned Per Student Tested Reading

Number of Students Tested Reading

 

 

| Reading at Grade
Level

 

 

Variables related to

e Students Tested in Reading on required statewide ACT Aspire

e Student full academic year status (mobility)

e Number of Points Possible for Reading at Grade Level (number of students tested in
reading)

e Number of Points Earned Per Student for Reading at Grade Level (sum of points for
students scoring at Ready or Exceeds achievement levels)

 

 

| Science Achievement Component

 

 

| Description of Using student-attained achievement level in Science as a proxy for describing students as Science
| Component or Ready.
| Indicator
| Included 1. All Students — All students in the school.
Subgroups White — Student’s race is identified as White and no other race or ethnicity is indicated.

| Assessments &

3. African American — Student’s race is identified as African American and no other race or
ethnicity is indicated.

4, Hispanic/Latino(a) — Student’s ethnicity is identified as Hispanic/Latino(a). A student is
designated as Hispanic/Latino(a) regardless of whether any other races are identified for

| the student.

5. Economically Disadvantaged — Student is indicated as participating in the Federal Free
and Reduced Price Lunch Program.

6. English Learner — Student is indicated as an English Learner (EL) or student is indicated

as a Former Monitored EL (for up to four years after exiting EL services).

7. Student with Disability(ies) — Student is indicated as receiving special education
services.

| Data pulled from TRIAND:

| DLM Alternate Assessment will be downloaded on April 8, 2019. ACT Aspire — April 8, 2019

e Grade 3-10 full academic year students enrolled at each school and completing state

|
|

 

 

 

 

Grade Levels required assessment in science (ACT Aspire).

Included | Grade 3 - 10 full academic year students completing assessment in science (DLM), and
flagged for alternate assessment.
_Included Subject Science

Included Students | Grades 3 - 10 full academic year students enrolled at each school and completing state required

assessment in Science (ACT Aspire or DLM). This is the denominator of the Science
| achievement points and is comparable for schools across the state,
Excluded Students 1. Highly mobile students are excluded from the school calculation.

2. Exclude home/private school students (Resident Code 1, 2, 4, and 5) if student state ID
and LEA are accurate for match to enrollment data downloaded from TRIAND.

3. Recently Arrived English Learners (RAELs) have their science achievement scores
excluded for the first two years in U.S.

4. Students who do not have a test score are excluded from Science Achievement

calculations.

 

| Science Readiness
Determination

 

| Students are considered to be at Readiness level if the student scores at an achievement level of

| Ready or Exceeds on ACT Aspire.

a. If student scores at the “Ready” or “Exceeds” achievement level on ACT Aspire
Science, then the student receives 1 point. If the student scores “At Target” or
“Advanced” on the DLM, the student receives 1 point.

 

 

 

27
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 22 of 57

 

Science é .e Achievernent Component

If the student scores at the “In Need of Support” or “Close” achievement level on
ACT Aspire, or the student scores at the “Emerging” or “Approaching the
Target” on the DLM, then student receives 0 points.

| b.

 

Determining Mean
| School Percent
Science Ready

Determine the school-level points earned per student for Science Readiness
¢ School-level points earned for Science Readiness = Sum of points earned per student for
Science Readiness / number of students tested in science
¥ Points Earned Per Student Tested Science

Number of Students Tested Science

 

Science Readiness Points =

 

Variables related to
Science Readiness

|

Students Tested in Science on required statewide ACT Aspire or DLM

Student full academic year status (mobility)

Number of Points Possible for Science Readiness (number of students tested in Science)
Number of Points Earned Per Student for Science Readiness (sum of points for students
| scoring at Ready, Exceeds, At Target or Advanced achievement levels)

 

® @ @® @

|

 

Science Value-Added Growth Component —

 

Description of
Component or
Indicator

Included
Subgroups

 

| Science Value-Added Growth is calculated at the student level using the same growth model

procedures described for ELA and math. Once students’ science value-added scores are obtained,

students’ scores are ordered within grade level from lowest to highest science value-added score.

Each score is assigned a rank of 1 to 99 within grade level. This is called the percentile rank of

| the residual. The residual is the value-added score for the student.

1. All Students — All students in the school.

2. White — Student’s race is identified as White and no other race or ethnicity is indicated.

3.

ethnicity is indicated.

Hispanic/Latino(a) — Student’s ethnicity is identified as Hispanic/Latino(a). A student is

designated as Hispanic/Latino(a) regardless of whether any other races are identified for

the student.

5. Economically Disadvantaged — Student is indicated as participating in the Federal Free
and Reduced Price Lunch Program.

6. English Learner — Student is indicated as an English Learner (EL) or student is indicated

| as a Former Monitored EL (for up to four years after exiting EL services).

7. Student with Disability(ies) — Student is indicated as receiving special education services.

Data pulled from TRIAND:

ACT Aspire —April 8, 2019

4.

African American — Student’s race is identified as African American and no other race or

|

 

' Student Scores

| Score histories are constructed for students using their current year score and up to four prior

 

 

 

| Included Students

|

| Included in | years of assessment scores. Grades 3 — 10 science scores for 2016, 2017, 2018 and 2019 ACT
Calculations. _ Aspire are used for science growth. Science growth is available for Grades 4 — 10.
Grades 4 - 10 full academic year students enrolled at each school and completing state required

points and is comparable for schools across the state. Must include a prior score within the state
_of Arkansas for a student to be included.

assessment in Science (ACT Aspire). This is the denominator of the Science Value-added growth

 

biaiadd Students

1. Exclude students who are highly mobile from school aggregations. However, highly
mobile students are included in calculations of individual student growth scores.
Exclude home/private school students (Resident Code 1, 2, 4, and 5) if student state ID
and LEA are accurate for match to enrollment data downloaded from TRIAND.

3. Recently Arrived English Learners (RAELs) have their science growth scores calculated
and included starting in their second year in U.S.

Exclude students with scores from the DLM assessment.

5. Exclude students who do not have a current year test score.

2

 

|

 

28
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 23 of 57

District Leadership Meeting Minutes
February 10, 2020

 

PRESENT: Dr. Walker, Ms. Renee Parker, Mrs. April Turner, Mr. Jake Smith, Mrs.
Mindy Parker, Dr. Jones, Mrs. Loring, Ms. Lagail Biggs, Mrs. Megan Brown, Mr.
Hodges, Dr. White, Mrs. Kim Star, and Dr, Bone

The minutes were reviewed and approved with one change being made in paragraph 7
with the explanation of why high school students missed the last MAP assessment. One
of the explanations was that several students were in non-traditional/different grade
level classes, and there was simply an oversight.

REFLECTIVE THOUGHT: If | could use the “pruning shears of revision,” | would
change about last week.

Dr. Bone went around the table and asked everyone what their answer would be. Some
of the comments were to have an improved attitude, practice looking at circumstances
through a different lense, be kinder to family, lessen the use of profanity, more patience,
to meet people where they are rather than where you feel they should be, to go with
initial thoughts, keep family first, let go of worry about things they do not have the power
to change, and etc. It was a very interesting and transparent self-reflection by each

team member.

Jake Smith introduced the new transportation policy that the board recently passed. Mr.
Smith was very complimentary of every building's effort to reduce the amount of
discipline referrals. He commented, “He didn’t know another district that is working as

hard on the issue of equity.”

He shared the areas receiving the most referrals: disorderly conduct, insubordination,
and disruptive behavior. He reminded everyone to continue to document their follow-up
investigation into each occurrence with student statements in-order for each student to

have due process.
Mr. Smith also reported that the district is down 244 discipline referrals compared to this

time last year.

NEW STATS:

JNPSD00005420
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 24 of 57

Level I’s - Down 171

Level Il’s - Down 122

Level III’s - Down 202

Level IV’s - Down 2

Bus Suspensions - Down 72
ISS - Down 56

OSS - Down 104

Black Male - Down 148
Black Female - Down 118
Non-Black Male - Down 8
Non-black Female - Down 30

Dr. Bone complimented the buildings in doing an excellent job resulting in the downward
trend, but she also stated that the downward trend must continue in that direction.

Mr. Smith commented that the buildings were doing a much better job implementing and
maintaining RTI. He also stated that the buildings have made improvements in Tier |
instruction, but Tier | still has room for improvement. He also said that we need to start
comparing referral comments to understand any disparities between discipline levels

and codes by building.

Dr. Bone reminded building principals that admin are the only ones who can enter
discipline referrals, and they are the persons responsible in determining the correct level
and then code it correctly. She also said that once the building determines a problem
within the data, they need to come up with a plan on what to do about it. She added that
the buildings need to continue digging into the data and identify the frequent flyers and
what percent of the population represents the largest number of referrals.

Dr. Bone announced that she would be forwarding the Culture Audit Surveys, and they
need to be completed by Wednesday, February 19, 2020.

The leadership team then moved into the book study discussion on the book, Whistling

Vivaldi: How Stereotypes Affect Us and What We Can Do.” Dr. Bone asked the group to
share their own experiences they may have resulted from a stereotype, and then asked
what they were actually doing in the buildings to address possible bias in the classroom.

The meeting adjourned at 3:20.

JNPSDO0005421
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 25 of 57
EXHIBIT

| jc

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
CASE NO. 4:82CV866DPM

V.

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL. DEFENDANTS
EMILY MCCLENDON, ET AL. INTERVENORS

RESPONSES TO INTERVENORS’ 3°? SET OF REQUESTS FOR
PRODUCTION OF DOCUMENTS AND INTERROGATORIES TO JNPSD
REGARDING 2020 UNITARY STATUS HEARINGS REGARDING STUDENT
ACHIEVEMENT

Comes now Jacksonville North Pulaski School District, by and through its
attorney, Scott P. Richardson, McDaniel, Wolff & Benca, PLLC, and for its Responses
to Intervenors’ 3'4 Set of Requests for Production of Documents and Interrogatories
regarding 2020 Unitary Status Hearings regarding Student Achievement, does state:

REQUEST FOR PRODUCTION NO. 1: Please produce a copy of the JNPSD’s
implementation plans utilized for the school years 2016-17; 2017-18; 2018-19; and
2019-20 for addressing its Plan 2000 student achievement obligations (Goals One-
Six).

RESPONSE: See JNPSD00004625-4642; 4743-4747; 4806-4823; 5070-
5090; 6205-6209; 6244-6245; 6251-6257; 6267-6283; 6321-6322; 6417-6450; 6501-
6533; 6576-6608; 6656-6668; 6683-6712; 6714-6744; 6778-6780; 6832-6859; 6945-
6948; 7075-7096; 7246-7252; 7390-7391.

REQUEST FOR PRODUCTION NO. 2: Please produce a copy of the JNPSD’s
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 26 of 57

office administrators addressing monitoring of the extent of actual implementation
of the multiplicity of programs identified in the schools 2018-19 and 2019-20 school
unprovement plans.

RESPONSE: See Bates Nos. JNPSD00006486-6487; 6492-6495;

REQUEST FOR PRODUCTION NO. 8: Please produce all evaluations of the
effectiveness of ASCIP plans and school improvement plans between 2016 and the
present with regard to achieving Educational Goals 1 and 2 of the Ross Plan of Plan
2000. (See Ross Plan Goal 6 regarding evaluations)

RESPONSE: See Bates Nos. JNPSD00006205-6209; 6486-6487;

REQUEST FOR PRODUCTION NO. 9: For each school and grade in which
you maintain that the AVID program has been offered between 2016 and the present,
please provide; [a] the instructional materials for staff and [b] the curriculum in use

for each year of implementation.

RESPONSE: See JNPSD00007376-7389; Taylor Elementary: 6860-6944,
High School: 7376-7389.

INTERROGATORY NO. 2: For each school year in which AVID has been
implemented in one of more schools, please provide by school, by grade, by race and

by gender, the number of students participating in the program.

RESPONSE: Beginning in 2019-20, JNPSD has implemented AVID at
Dupree Elementary School and Taylor Elementary School. At the
elementary level AVID is a school-wide program, so all students benefit

from the program. Beginning in 2018-19, JNPSD implemented AVID at the
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 27 of 57

when the district asserts the program was first implemented and the school[s] and
grade[s] where it was implemented at that time; and [b] the school[s] and. grade[s]
where it is implemented currently.

RESPONSE: Ford NGL is being implemented for the first time during
the 2019-20 school year. JNPSD will update this Response.

REQUEST FOR PRODUCTION NO. 16: Please produce a copy of all reports
produced by NGL Ford regarding the JNPSD.

RESPONSE: Please see Bates Nos. JNPSD00004776-4805

REQUEST FOR PRODUCTION NO. 17: Regarding the NWEA map testing
program, please provide: [a] documents explaining the parameters and the
implementation of the NWEA map testing program; [b] for the 2018-19 school year
and for 2019-20 school year (to date), please provide documents for the Taylor and
Dupree elementary schools, each school separately, showing [a] the results of each
round of student testing during the school year that produced a “RIT score” and [b]
the results allowing analyses of skills mastered or not mastered by number of
students, race, gender and grade.

RESPONSE: JNPSD will provide responsive documents.

REQUEST FOR PRODUCTION NO. 18: For each school and grade, please
provide the number of students by race and gender who have participated in the
Charles W. Donaldson Scholars Academy (CWDSA) between 2016 and the present.

RESPONSE: See Bates No. JNPSD00004826.

REQUEST FOR PRODUCTION NO. 19: Please produce all evaluations of the
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 28 of 57

programs/interventions/strategies identified in RFP’s numbered 8-18 with respect to
their effectiveness in achieving the goals of improving African American student
achievement and decreasing the achievement gap between white and African
American students.

RESPONSE: JNPSD has produced a number of documents reflecting
evaluation of programs and interventions for their effectiveness in
improving African-American student achievement and decreasing the
achievement gap. JNPSD will update this response with specific references
to those evaluations.

REQUEST FOR PRODUCTION NO. 20: Please produce the report of each of
the JNPSD’s schools that were presented to the JNPSD Board of Directors on October
28, 2019 regarding student achievement and efforts to address goals of the Ross Plan.

RESPONSE: Please see Bates Nos. JNPSD00004502-4624.

REQUEST FOR PRODUCTION NO. 21: Please produce the master schedules

for the following schools:

1) Bobby Lester Elementary School;
2) Pinewood Elementary School;

3) Warren Dupree Elementary School;
4) Murrell Taylor Elementary School;
5) Bayou Meto Elementary School;

6) Homer Adkins Pre-K Center;

7) Jacksonville Middle School; and

8) Jacksonville High School.

RESPONSE: See Bates Nos. JNPSD00004827-5053; 6566-6574;
REQUEST FOR PRODUCTION NO, 22: Please produce the staff roster for the
following schools:

1¢
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 29 of 57

Jacksonville |
North Pulaski |

SCHOOL DISTRICT

 

2018-2019 Discipline Report Summary

Dr. Tiffany Bone

Assistant Superintendent for Desegregation
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20

Page 30 of 57

 

 

Student Enrollment

 

STUDENT ENROLLMENT- NUMBERS

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

school.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Black Non-Black
SCHOOL Male | Female | Total | Male | Female | Total |
| Bayou Meto 33 27 60 158 188 346
|___ Bobby G. Lester 145 | 121 266 133 103 236 |
| Duptee 114 103 217 58 64 122
| Pinewood 101 103 204 70 75 145
| Taylor 178 155 333 65 71 136
| Middle School 256 219 475 191 | 143 334
High School 304 288 592 196 | 183 379 |
| TOTAL 1431 | 1016 | 2447" | Re oy Seay aoe
The table above demonstrates the number of students entolled by race, gender, and
# € a
| Black Non-Black
SCHOOL Male Female | Total | Male | Female | Total |
Bayou Meto 8% 7% 15% 39% 46% | 85%
Bobby G. Lester 29% 24% 53% 26% 21% 47%
| Dupree 34% 30% | 64% 17% 19% 36%
Pinewood 29% 30% 58% 20% 21% 42% |
Taylor 38% 33% 71% 14% 15% 29% |
| Middle School 32% 27% 59% 24% 18% | 41%
| _High School 31% 30% 61% 20% | 19% 39%
[ ‘TOTAL | 29% 26% 56% | 23% % | 28% | “4a%

 

The table above demonstrates the percentage of anadents enrolled by race, gender,
and school.
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 31 of 57

 

, Out-of-School Suspensions (Total Number of Suspensions)

  

OUT-OF-SCHOOL SUSPENSIONS- NUMBERS

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Non-Black
| SCHOOL Male | Female| Total | Male | Female | Total
|_BayouMeto | 0 0 0 1 0 1 |
Bobby G. Lester | 10 1 11 9 0 9 |
Dupree | 54 1 55 0 11
Pinewood 19 15 34 1 8
Taylor 89 50 139 8 24
|_ Middle School | 273. | 149 422 51 180
High School 218 155 373 33 | 7
TOTAL 663 371 1034 | 93 330

 

 

 

 

 

 

 

 

The table above demonstrates the total number of ont-of-school suspensions by race,
gender, and school. Ifa student was suspended from school more than once, each
individual out-of-school suspension was counted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

© @ 616 é R A
Black Non-Black

SCHOOL Male | Female | Total | Male | Female | Total
Bayou Meto 0% 0% 0% 100% 0% 100%
Bobby G. Lester 50% 5% 55% 45% 0% 45%
Dupree 82% 2% 83% 17% 0% 17%
Pinewood | 45% 36% 81% 17% 2% 19%
Taylor 55% 31% 85% 10% 5% 15%
Middle School 45% 25% 70% 21% 8% | 30%
High School 46% 33% 79% 14% 7% | 21%
TOTAL — (49% | 27% 76% | 17% | 7% | 24%

 

 

 

 

 

 

 

 

 

The table above demonstrates the race/ gender percentage distribution of out-of-
school suspensions at each school. The percentages were developed by dividing the
number of out-of-school suspensions issued in each race/gender/school category by
the total number of out-of-school suspensions at the corresponding school.
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 32 of 57

 

 

-

| Students Suspended (Each Student Counts Once)

|

 

 

 

 

 

STUDENTS SUSPENDED- TOTALS
Black Non-Black

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

| SCHOOL Male | Female! Total | Male | Female | Total
Bayou Meto 0 0 0 1 0 1 |
| Bobby G. Lester 7 1 8 6 0 6
| Dupree 28 1 29 7 0 | 7 |
| Pinewood 9 8 17 5 1 6
Taylor 40 24 64 7 3 10

| Middle School 118 70 188 65 28 93

| High School 118 73 191 26 a 47
|_TOTAL 320 177 497 7 53 170 |

 

 

 

The table above demonstrates the number of students who received out-of-school
suspension by race, gender, and school. If a student received out-of-school
suspension more than once, the student was only counted once in the chart above.

  

STUDENTS SUSPENDED- PERCENTAGES

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Non-Black |
| SCHOOL Male | Female | Total | Male | Female! Total |
|___ Bayou Meto 0% 0% 0% 1% 0% 0%
| Bobby G. Lester 5% 1% 3% 5% 0% 3%
Dupree 25% 1% 13% 12% 0% 6%
| Pinewood 9% 8% 8% 7% 1% | 4%
| _ Taylor 22% 15% 19% 11% 4% 7%
| __ Middle School 46% 32% 40% 34% 20% 28%
| High School 39% 25% 32% 13% 11% 12%
| TOTAL 28% | 17% | 23% | 1% | o% | 10% |

 

The table above demonstrates the percentage of all students that have teceived out-
of-school suspension. The percentages were developed by dividing the number
students who received out-of-school suspension in each race/ gender/school
category by the number of all students enrolled in each corresponding category.
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 33 of 57

 

 

| In-School Suspensions (Total Number of In-School Suspensions)

|

t

 

IN-SCHOOL SUSPENSIONS-TOTALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Non-Black
SCHOOL Male | Female | Total | Male | Female! Total
| Bayou Meto 1 0 1 5 0 5
|___ Bobby G. Lester 33 12 45 13 5 18
Dupree 95 16 111 24 5 29
| Pinewood 35 17 52 14 7 4
| Taylor 89 65 154 14 11 25
| Middle School 148 121 269 59 33 92
High School 233 148 381 56 33 89 |
TOTAL 634 379 | 1013 185 94 279° |

 

 

 

 

 

 

 

 

 

 

The table above demonstrates the total number of in-school suspensions by race,
gender, and school. Ifa student was assigned to in-school suspension more than
once, each individual in-school suspension was counted.

  

IN-SCHOOL SUSPENSIONS- PERCENTAGES

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Non-Black

_ SCHOOL Male | Female | Total | Male | Female| Total

Bayou Meto 17% 0% 17% 83% 0% 83%

| Bobby G. Lester 52% 19% 71% 21% | 8% 29%

| Dupree 68% 11% 79% 17% 4% 21%

| Pinewood 48% 23% 71% 19% 10% 29%

| Taylor 50% 36% 86% 8% 6% 14%

| Middle School 41% 34% | 75% 16% 9% 25%
High School 50% 31% 81% 12% 7% 19%
TOTAL | 49% | 29% | 78% | 14% | 7% | 2%

 

 

 

 

 

 

 

 

 

 

 

The table above demonstrates the race/gendet percentage distribution of in-school
suspensions at each school. The percentages were developed by dividing the number
of in-school suspensions issued in each race/gender/school category by the total

number of in-school suspensions at the corresponding school.
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 34 of 57

 

 

|
| Students Assigned to In-School Suspension (Each Student Counts Once)

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STUDENTS ASSIGNED TO IN-SCHOOL SUSPENSION- TOTALS
| | Black Non-Black
___ SCHOOL | Male | Female | Total | Male [Female | Total |
| Bayou Meto | 106d 1 3 0 3 |
| Bobby G.Lester | 22 11 33 8 4 12 |
| Dupree | 60 | 12 72 16 4 20 |
| Pinewood 29 | 15 44 13 5 18
Taylor 65 | 45 110 12 7 19 |
|__MiddleSchool | 102 | 76 178 40 20 60
| High School | 117 85 202 36 18 54
| Total [ 396 244 | 640 12g | 58 186

 

 

 

The table above demonstrates the number of students who were assigned to in-
school suspension. Ifa student was assigned in-school suspension more than once,
the student was only counted once in the chart above.

Non-Black
Female

Black

Female Male

SCHOOL Male Total Total

Meto

Bobby G. Lester

tee
Pinewood
T

Middle School

3%
15%
53%
29%
37%
40%
38%

0%

9%

12%
15%
29%
35%
30%

2%
12%
33%
22%
33%
37%
34%

2%
6%
28%
19%
18%
21%
18%

0%
4%
6%
7%
10%
14%

10%

1%
5%
16%
12%
14%
18%
14%

   

School

 

LOT: 35% % 15% 11

The table above demonstrates the percentage of all students that were assigned to in-
school suspension. The percentages were developed by dividing the number
students assigned to in-school suspension in each race/gender/school category by
the number of all students enrolled in each corresponding category.
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 35 of 57
EXHIBIT

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
CASE NO. 4:82CV-866-DPM

Vv.

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, et al. DEFENDANTS
EMILY McCLENDON, et al. INTERVENORS

RESPONSES TO INTERVENORS’ INTERROGATORIES AND REQUESTS
FOR PRODUCTION OF DOCUMENTS TO JNPSD REGARDING
DISCIPLINE

Comes now Jacksonville North Pulaski School District and for its Responses to
Intervenors’ Interrogatories and Requests for Production of Documents regarding
discipline, does state:

REQUEST FOR PRODUCTION NO. 1: Please provide the student
attendance rates for each of the schools in the JNPSD by race and gender for each
semester of the 2015-16; 2017-18, 2018-19 school years and the first semester of the
current school year.

RESPONSE: See attached JNPSD00000016-40.

REQUEST FOR PRODUCTION NO. 2: Please provide the enrollment
for each of the schools in the JNPSD by race and gender for each semester of the
2016-17, 2017-18, 2018-19 and 2019-20 school years.

RESPONSE: See attached JNPSD00000041-48.

REQUEST FOR PRODUCTION NO. 3: For the period 2017-18 to the

present, please provide each version of the policies and standards for the

 
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 36 of 57

referred; and [c] writings of the Director of Student Services during the period of
operation of the two programs discussing and evaluating the practice of referring
students to juvenile authorities and the juvenile court system.

RESPONSE: Objection, this Request for Production is overbroad, in
that it requests data and information not maintained by JNPSD because
JNPSD does not have access to the full set of information identified in this
request. Also, this request is vague and confusing because it refers to “two
programs” but does not identify the two programs.

REQUESTS FOR PRODUCTION NO. 24: In a “document titled “Student
Services Information: Discipline Disparity Report, Discipline Training, PBIS/RTI
dated February 11, 2019 at page 2, the Director of Pupil Services wrote:

“Across the nation and in our district, ambiguous rules have high racial

disparities. This includes offence such as failure to follow directives,

insubordination, disruptive behavior, and disorderly conduct. It is
important to examine ourselves to ensure that we interpret evidence

and determine findings consistently. During training, someone

suggested having another administrator review the evidence for these
types of offenses before a making a final determination. That’s a great

idea.”

Please produce documents: [a] which were the basis for the Director’s
comments about “our district”; [b] any later documents or analysis showing the same
result; [c] any documents showing implementation of what is referred to in the
quotation as “ That’s a great idea.”

RESPONSE: Will be produced.
INTERROGATORY NO. 4: The JNSPD 2018-19 Discipline Report

summary at page 5 shows a total of 1364 out of school suspensions. Please provide

15
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 37 of 57
EXHIBIT

ae.

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
CASE NO. 4:82CV-866-DPM

Vv.

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, et al. DEFENDANTS
EMILY McCLENDON, et al. INTERVENORS

RESPONSES TO INTERVENORS’ INTERROGATORIES AND REQUESTS
FOR PRODUCTION OF DOCUMENTS TO JNPSD REGARDING
DISCIPLINE

Comes now Jacksonville North Pulaski School District and for its Responses to
Intervenors’ Interrogatories and Requests for Production of Documents regarding
discipline, does state:

REQUEST FOR PRODUCTION NO. 1: Please provide the student
attendance rates for each of the schools in the JNPSD by race and gender for each
semester of the 2015-16; 2017-18, 2018-19 school years and the first semester of the
current school year.

RESPONSE: See attached JNPSD00000016-40.

REQUEST FOR PRODUCTION NO. 2: Please provide the enrollment
for each of the schools in the JNPSD by race and gender for each semester of the
2016-17, 2017-18, 2018-19 and 2019-20 school years.

RESPONSE: See attached JNPSD00000041-48.

REQUEST FOR PRODUCTION NO. 3: For the period 2017-18 to the

present, please provide each version of the policies and standards for the

]
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 38 of 57

referred; and [c] writings of the Director of Student Services during the period of
operation of the two programs discussing and evaluating the practice of referring
students to juvenile authorities and the juvenile court system.

RESPONSE: Objection, this Request for Production is overbroad, in
that it requests data and information not maintained by JNPSD because
JNPSD does not have access to the full set of information identified in this
request. Also, this request is vague and confusing because it refers to “two
programs” but does not identify the two programs.

REQUESTS FOR PRODUCTION NO. 24: In a “document titled “Student
Services Information: Discipline Disparity Report, Discipline Training, PBIS/RTI
dated February 11, 2019 at page 2, the Director of Pupil Services wrote:

“Across the nation and in our district, ambiguous rules have high racial

disparities. This includes offence such as failure to follow directives,

insubordination, disruptive behavior, and disorderly conduct. It is
important to examine ourselves to ensure that we interpret evidence

and determine findings consistently. During training, someone

suggested having another administrator review the evidence for these
types of offenses before a making a final determination. That’s a great

idea.”

Please produce documents: [a] which were the basis for the Director’s
comments about “our district”; [b] any later documents or analysis showing the same
result; [c] any documents showing implementation of what is referred to in the
quotation as “ That’s a great idea.”

RESPONSE: Will be produced.

INTERROGATORY NO. 4: The JNSPD 2018-19 Discipline Report

summary at page 5 shows a total of 1364 out of school suspensions. Please provide

IS
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 39 of 57

separately by school, separately by race and gender, a listing of all numerical offense
categories which was the basis for one or more of the suspensions. See Attached form
document for completion of the totals.

RESPONSE: See Response to Requests for Production No. 6.

REQUEST FOR PRODUCTION NO. 25: Please produce a copy of the
JNPSD’s implementation plan utilized for the past three years (2016-17; 2017- 18;
and 2018-19) for achieving its objectives of eliminating racial disparities in the
imposition of school discipline and to reducing the rates of discipline in the PCSSD.

RESPONSE: Will be produced.

REQUEST FOR PRODUCTION NO. 26: Please produce a copy of the JNPSD’s
monitoring reports for each of the past three years (201 6-17; 2017-18 and 2018-19),
along with plans of action to address each of the reports’ disparate discipline findings.

RESPONSE: See Response to Request for Production No. 25.

REQUEST FOR PRODUCTION NO. 27: Please produce a copy of all
findings by the Director of Student Services as a result of his Report(s) of the “Campus
Discipline report” for the 2018-19 school and the first semester of the 2019-20 school
year which reflect disparate discipline findings. Also provide all plans of action

developed to address such findings.

RESPONSE: Please see response to Request for Production No. 26, and

the District strategic plans.

REQUEST FOR PRODUCTION NO. 28: Please produce a copy of all

findings by the Director of Student Services as a result of his review of the “Equitable

16
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 40 of 57

Complete this form for each JNPSD school for the data requested in Interrogatory No. 4

 

 

 

Rule Violation Black Male Black Female NonBlack Male NonBlack Female
Numbers No. as No. as No. as No. as
shown by shown by shown by shown by
data data data data
All nos.
as shown
by data for
this school
Total for

Each Column
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 41 of 57

isprin er@gabrielmail.com

 

From: John W Walker <johnwalkeratty@aol.com> EXHIBIT
Sent: Thursday, December 19, 2019 4:30 PM

To: pressmanrp@gmail.com : ft
Subject: Fwd: Documents reviewed by Court Expert

Bob, for your information, Margie’s comments below. So she agrees that she does not recall receiving any documents
from JNPSD re L3 Staffing.

-----Original Message-----

From: Margie <mqpowell@att.net>

To: John W Walker <johnwalkeratty@aol.com>
Sent: Thu, Dec 19, 2019 3:33 pm

Subject: Re: Documents reviewed by Court Expert.

Excellent. Good job.

Margie P

From: John W Walker

Sent: Thursday, December 19, 2019 1:56 PM

To: siones@mwiaw.com ; dbates@mwlaw.com ; scott@mrcfirm.com

Cc: mqpowell@att.net ; aporte5640@aol.com ; pressmanrp@qmail.com ; jspringer@aqabrielmail.com

Subject: Documents reviewed by Court Expert
Before we forget, this email serves as the parties agreement to provide documents to Intervenors as follows:

1) Per Scott, JNPSD will provide documents shared with Powell regarding student achievement as well as plans for

new elementary school and middle school in Jacksonville;
2) Per Scott and Bone, there were no documents shared with Powell regarding Staffing L3 report (Margie also stated

that she didn't recallreceiving any);
3) Scott and Intervenors confirmed that Powell has already shared JNPSD documents regarding discipline and Scott

sent an email:
4) Sam and Intervenors confirmed that PCSSD had provided documents shared with Powell regarding discipline; and

5) Per Sam, PCSSD will provide documents shared with Powell regarding student achievement.

John W. Walker, P.A:
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 42 of 57

EXHIBIT
IN THE UNITED STATES DISTRICT ,
COURT EASTERN DISTRICT OF
ARKANSAS WESTERN DIVISION
LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
v. CASE NO. 4:82-CV-866-DPM
PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL. DEFENDANT
EMILY MCCLENDON, ET AL. INTERVENORS

RESPONSES TO INTERVENORS’ REQUESTS FOR PRODUCTION OF
DOCUMENTS AND INTERROGATORIES TO JNPSD REGARDING L.(3)
STAFFING

Comes now Jacksonville North Pulaski School District and for its’ Responses
to Interrogatories and Requests for Production of Documents to JNPSD regarding
L.(8) staffing, does state:

INTERROGATORY NO. 1. The Court expert’s bill in Case Document
5527 includes this content: “JNPSD September — Develop/Prepare status report
(Staff) — 8 hours —.. ..” Please provide the following information:

[a] each date the expert was present in the District in September 2019 to work
on this report and the approximate number of hours on each such day;

{[b] each JNPSD employee or representative with whom the expert had any
contact on each date identified and the approximate amount of time the employee or
representative had such contact with the expert on that date;

[c] separately for each date identified in [a], identification of each person

who provided information to the Court expert on the subject matter of this report,

indicating for each person, each method of providing information (document, verbal,

1

 
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 43 of 57

on line, other [identify method]);

[d} each date an employee or representative of JNPSD communicated with
the Court expert on the subject matter of this report, including a draft report, when
the expert was not present in the district, along with the name[s] of the
representative and the mode of communication [e-mail, text, letter, telephone, other].

This Interrogatory request identification of Mr. Richardson, if the facts so
require.

RESPONSE: [a] JNPSD did not keep a log of days that Ms. Powell was
present in the District in September 2019 to work on the referenced status
report. JNPSD believes that Ms. Powell was in the District at least on
September 13, 2019.

[b] Dr. Tiffany Bone and Mrs. Tammy Knowlton supplied information
to Ms. Powell for the staffing report. Both are salaried employees and do not
track their hours.

[c] See response to Interrogatory 1[c].

[d] JNPSD did not keep logs of when its employees or representatives
communicated with Ms. Powell on the staffing report. Mr. Richardson may
have spoken to her at the September 2019 monthly meeting, but did not
otherwise communicate with her about the report.

REQUEST FOR PRODUCTION NO. 1: Please provide all documents
which describe and are used in the implementation of the following programs,

referenced in the “Findings” section of the Court expert’s JNPSD staff update: [a]
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 44 of 57

privacy. JNPSD also objects to providing information on individual
teachers to the extent that it would constitute a clearly unwarranted
invasion of personal privacy. JNPSD has redacted names and personal
information (such as home addresses, telephone number, and email
address) for employees identified in these documents. Objection, this
Request is vague and confusing as written. See JNPSD00004313-4381

REQUEST FOR PRODUCTION NO. 3: Please produce each document
and each communication provided the Court expert constituting [a] a district
position on efforts to comply with the L.(3) incentives standard and/or [b] a district
summary of efforts to comply with the L.(3) incentives standard.

RESPONSE: See Bates numbers JNPSD00001851-1861.

REQUEST FOR PRODUCTION NO. 4: Please provide documents
showing the District’s definitions of “early childhood teachers”, “primary grade
teachers”, and “secondary core teachers” in L.(3).

RESPONSE: Not applicable.

REQUEST FOR PRODUCTION NO. 5: Please provide each response by

a JNPSD employee or other representative by e-mail or other means to the Court
expert regarding the expert’s draft staffing report. “Other representative” includes
My. Richardson.

RESPONSE: Objection, this request is overly broad, vague, and

confusing in requesting documents “by e-mail or other means.” See response

to Request for Production no. 3.
ru Case 4:82-CvV-00866-DPMxscimeNemanibsa Sdn lisuteilacl OWPRO, Page 45 of 57

' SHC ZULU

aD e= Tiffany Bone <tbone@jnpsd.org>
~~ EXHIBIT
Short meeting i ee

13 messages

Tue, Aug 27, 2019 at 1:11 PM

Margie <mqpowell@att.net>
To: tknowlton@jnpsd.org
Cc: Tiffany Bone <tbone@jnpsd.org>

Ms. Knowlton,

| will be attending a meeting in the JNPSD on Thursday, August 29. | expect the meeting to end
no later than 1:30. Would you be able to spare a little time after the meeting to discuss the
district's efforts with respect to staffing incentives? | just want to make sure that I'm up to date in
that area. The Court has directed me to report on the district's level of compliance in the areas of
Plan 2000 that are still under court supervision. | plan to start the process with staffing incentives.
Please know that if that is not a convenient time for you, we can schedule my visit for another

date. | have plenty of time.
Thanks,

Margie Powell
Court Expert

Tiffany Bone <tbone@jnpsd.org> Tue, Aug 27, 2019 at 1:16 PM
To: Margie <mqpowell@aitt.net>

Ce: Tammy Knowlton <tknowlton@jnpsd.org>

Bec: Scott Richardson <scott@mrefirm.com>

Ms. Margie,
Can we schedule the visit for another date? | have to leave for an appointment that day and would like to be there when

you meet with Mrs. Knowlton if that is ok with you.
Tiffany S. Bone, BLD

Assistant Sesperintendent

Jacksonville North Pulaski School District

"Create the bighest, grandest vision possible, because you become what you believe"-Oprab

{Quoted text hidden}

 

Tammy Knowlton <tknowlton@jnpsd.org> Tue, Aug 27, 2019 at 1:36 PM

To: Tiffany Bone <thone@jnpsd.org>
Cc: Margie <mqpowell@att.net>

| am also out of the office Thursday and Friday. Wednesday of next week is good for me.

Thanks
[Quoted text hidden]

Tiffany Bone <tbone@jnpsd.org> Tue, Aug 27, 2019 at 1:49 PM

To: Bryan Duffie <bduffie@jnpsd.org>

Tafaty S. Bone, Ed.D JNPSDO00001851

Al eeschawt Carhertatousdocst
vCase. 4:82-Cv-00866-DPMy coh QEAUARGhlise SAA distal QUORIAD, ,.Page 46 of 57

SPZIZUZU
"Create the highest, grandest vision possible, because yos become what yor believe-Oprah

[Quoted text hidden]

Margie <mqpowell@att.net>
To: Tiffany Bone <tbone@jnpsd.org>
Ce: Tammy Knowlton <tknowlton@jnpsd.org>

Tue, Aug 27, 2019 at 1:53 PM

Sure. We can reschedule. Next week is not a good option for me. Don’t worry. We can look at
the week of September 9th, (except Wednesday the 11th, | have a doc appt.) We'll get it
together. | know school is just starting and | don’t want to be a disruption.

Margie
{Quoted text hidden]

Tiffany Bone <tbone@jnpsd.org>
To: Margie <mqpowell@att.net>
Cc: Tammy Knowlton <tknowlton@jnpsd.org>

You could never be a disruption!

Tiffany S. Bone, EdD

Assistant Superintendent

Jacksonville North Pulaski School District

"Create the highest grandest vision possible, because you become what you believe" Oprah
[Quoted text hidden]

Tiffany Bone <tbone@jnpsd.org> Tue, Aug 27, 2019 at 1:58 PM

To: Margie <mqpowell@att.net>
Ce: Tammy Knowlton <tknowlton@jnpsd.org>

Would you like to visit the new ALE with Mr. Smith on tomorrow? He is available,

Tiffany S. Bone, Ed.D
Assistant Superintendent
Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you bebeve"-Oprah
[Quoted text hidden]

Tammy Knowlton <tknowlton@jnpsd.arg> Tue, Aug 27, 2019 at 1:56 PM

To: Tiffany Bone <tbone@jnpsd.org>
Cc: Margie <mqpowell@att.net>

September 9th is good for me.
[Quoted text hidden]

Tammy M. Knowlton
HR Coordinator

> __JNPSD00001852

wat Ca dsatestow deer

 
sav srznuz0 «vis * sabesGS Re KERR PEMAOBER BrkAR Mon -ROGMMEN AAS Ainns FART OPQ) 20,0 PAGE AL CLR Caqpowenwatr..:

u_p Ee Tiffany Bone <thone@jnpsd-.org>
i

Re: Invitation: Meeting with Ms. Powell @ Fri Sep 13, 2019 9am - 11am (CDT)
(mqpowell@att.net)
2 messages

Mon, Sep 9, 2019 at 11:03 AM

 

Margie <mqpowell@att.net>
To: tbhone@jnpsd.org

Dr. Bone,

Let's make it 10:00. It should only take an hour.

Margie P

From: tbone@jnpsd.org
Sent: Friday, September 06, 2019 9:31 AM

To: mqpowell@att.net ; tknowlton@jnpsd_org
Subject: Invitation: Meeting with Ms. Powell @ Fri Sep 13, 2019 9am - 11am (CDT) (mqpowell@att.net)

You have been invited to the following event.

Meeting with Ms. Powell more details »

When Fri Sep 13, 2019 9am — 11am Central Time - Chicago
Where 1414 W Main St, Jacksonville, AR 72076, USA (map)

Joining info meet.google.com/xtu-gxag-qyq
Or dial: +1 929-251-6007 PIN: 869909436#

Calendar mapowell@att.net

Who + tbone@jnpsd.org - organizer
« tknowlton@jnpsd.org
*« mgpowell@att.net

Going (mqpowell@att.net)? Yes - Maybe - No more options »

Invitation from Google Calendar
You are receiving this email at the account mqpowell@att net because you are subscribed for invitations on calendar mgpowell@att.net

To stop receiving these emails, please log in to https//www_gaogle.com/calendar/ and change your notification settings for this calendar.

Forwarding this invitation could allow any recipient to send a response to the organizer and be added to the quest list, or invite others
regardless of their own invitation status, or to modify your RSVP. Learn Mare.

Tiffany Bone <tbone@jnpsd.org>
To: Tammy Knowlton <tknowlton@jnpsd.org>

Mon, Sep 9, 2019 at 11:39 AM

Tiffany S. Bone, Ed.D
Assistant Superintendent
Jacksonville North Pulaski School District

| WCreate the highest, grandest vision possible, because you become what you befieve"-Oplp SD00001853
SPLILULU | Case 4:82-cv-00866-DP/V,,.RACMMENL2 99451, .felled QRORIA0.. Page 48 of 57

Jacksonville North Pulaski School District
1414 W. Main Street

Jacksonville, AR 72076

PH: 501-241-2080 Ext. 115

FAX: 501-241-2092

CELL: 870-995-0467

www.jnpsd.org

Follow us on Twitter @JNPSD1 hittps://witter.com/jnpsd1
Like us on Facebook https:/Awww.facebook.com/jnpsd/

Tue, Aug 27, 2019 at 2:32 PM

 

Margie <mqpowell@att.net>

To: Tiffany Bone <tbone@jnpsd.org>
Sounds great. | would love to see the ALE. And, yes | can be a disruption. You guys are too
polite to say so!

MP

From: Tiffany Bone

Sent: Tuesday, August 27, 2019 1:58 PM
To: Margie

Ce: Tammy Knowlton

Subject: Re: Short meeting

Would you like to visit the new ALE with Mr. Smith on tomorrow? He is available,
Tiffany S. Bone, Ed.D

Assistant Superintendent

Jacksonville North Pulaski School District

“Create the highest, grandest vision possible, because you become what yos believe" -Oprab

On Tue, Aug 27, 2019 at 1:57 PM Tiffany Bone <tbone@jnpsd.org> wrote:
You could never be a disruption!

Tiffany S. Bone, EdD
Assistant Superintendent
Jacksoaville North Pulaski School District

"Create the highest, grandest vision possible, because you become what yor: believe"-Oprab

On Tue, Aug 27, 2019 at 1:53 PM Margie <maqpowell@att.net> wrote:
Sure, We can reschedule. Next week is not a good option for me. Don’t worry. We can look

at the week of September 9th, (except Wednesday the 11th, | have a doc appt.) We'll get it
together | know school is just starting and | don’t want to be a disruption.

[Quoted text hidden}

Tammy Knowlton <tknowlton@jnpsd.org> Tue, Aug 27, 2019 at 2:38 PM

To: Margie <mqpowell@att.net>, Tiffany Bone <tbone@jnpsd.org>

September 9th at 11 am is good.

Thanks __» JNPSD00001854
Case .4:82-¢v-00866-DPMscMeboaanher Sted isla O9¢OR/20, .Page 49 of 57

SLILZULV

From: Tammy Knowlton

Sent: Tuesday, August 27, 2019 1:56 PM
To: Tiffany Bone

Ce: Margie

Subject: Re: Short meeting

September 9th is good for me.

On Tue, Aug 27, 2019 at 1:59 PM Tiffany Bone <tbone@jnpsd.org> wrote:
Would you like to visit the new ALE with Mr. Smith on tomorrow? He is available,

Tiffany S. Bone, Ed.D
Assistant Superintendent
Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you believe""-Oprah

On Tue, Aug 27, 2019 at 1:57 PM Tiffany Bone <tbone@jnpsd.org> wrote:
You could never be a disruption!

Tiffany S. Bone, Ed.D
Assistant Superintendent
Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you believe""-Oprab

On Tue, Aug 27, 2019 at 1:53 PM Margie <mailto:maqpowell@attnet> wrote:
Sure. We can reschedule. Next week is not a good option for me. Don't worry. We can

look at the week of September 9th, (except Wednesday the 11th, | have a doc appt.) We'll
get it together | know school is just starting and | don’t want to be a disruption.

[Quoted text hidden]
[Quoted text hidden]
[Quoted text hidden]

Tiffany Bone <tbone@jnpsd.org> Tue, Aug 27, 2019 at 2:48 PM
To: Jacob Smith <jsmith@jnpsd.org>

 

Tiffany S. Bone, Ed.D
Assistant Superintendent
Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, becanse you become what you believe"-Oprah

weneweeeen Forwarded message ---------
From: Margie <mqpowell@att.net>
Date: Tue, Aug 27, 2019 at 2:32 PM
Subject: Re: Short meeting

To: Tiffany Bone <tbone@jnpsd.org>
[Quoted text hidden]

Tiffany Bone <thone@jnpsd.org> Tue, Aug 27, 2019 at 2:48 PM
To: Margie <mqpowell@att.net>, Jacob Smith <jsmith@jnpsd.org> ;

Mr. Smith will take you around and show it to you! * JNPSDO00001855
"Tacs © Daann EFITY
sr212uL0 ‘Case 4:82-Cv-00866- DPM coh ROMANS SAG busied Med QUIOSIA0, Page SO of 57
Jacksonville North Pulaski School District

“Create the highest, grandest vision possible, because you become what you believe"-Oprab

{Quoted text hidden]

Margie <mqpowell@att.net>
To: Tiffany Bone <tbone@jnpsd.org>

Tue, Aug 27, 2019 at 4:25 PM

Great. No offense, but | dislike trying to find my way around JVille!
[Quoted text hidden]

Leb tas » | JNPSDOG001856

ay
Case 4:82-cv-00866-DPIY,.2OCWMe aA &Aah ndlleM, 0@l0RZ0 Page 51 of 57,

1 sf2/2U2U

“pee Ee Tiffany Bone <tbone@jnpsd.org>

 

Staff repoet

7 messages

Margie <mqpowell@att.net> Fri, Sep 20, 2019 at 12:05 PM

To: Tammy Knowlton <tknowlton@jnpsd.org>
Cc: Tiffany Bone <tbone@jnpsd.org>

Good Friday Titans,

Please review this VERY rough draft of the staffing report prior to my filing the complete report. It
is important that you fact check me, especially the data. You will note that | didn’t have the

number of nonblack core teachers. If you feel there is something | left out or got wrong, please let
me know ASAP. Do that in writing. This draft report is not to be copied or shared with anyone
other that the appropriate staff. Also be reminded that this is not the complete report. | still have to
add my comments to the judge, which you will see when this is filed. | gave this report a quick
scan before sending this, so if you see grammatical or punctuation error, do not hesitate to point
them out. | have no ego in this. Next up will be discipline.

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file attachments.
Check your e-mail security settings to determine how attachments are handled.

Dp Jax Staff 2019.wpd
10K

 

Tiffany Bone <ibone@jnpsd.org> Fri, Sep 20, 2019 at 12:58 PM

To: Scott Richardson <scott@mrefirm.com>

Tiffany S. Bone, Ed.D

Assistant Superintendent
Jacksonville North Pulaski School District

“Create the highest, grandest vision possible, because you become what you bebeve" Oprah

arneeeeeee Forwarded message ---------

From: Margie <mqpowell@att.net>

Date: Fri, Sep 20, 2019 at 12:05 PM

Subject: Staff repoet

To: Tammy Knowlton <tknowiton@jnpsd.org>
Ce: Tiffany Bone <tbone@jnpsd.org>

Good Friday Titans,

Please review this VERY rough draft of the staffing report prior to my filing the complete report. It
is important that you fact check me, especially the data. You will Teno uL
number of nenbiack core teachers:) If you feel there is something | léftol'or : éase let
Case 4:82-cv-00866-DPM . Document 5694-1 Filed 09/08/20 Page 52 of 57 7

S/ZIZULU JACKSONVINE Norlh Pulaski School Wistrict Mail - Stall repoet

add my comments to the judge, which you will see when this is filed. | gave this report a quick
scan before sending this, so if you see grammatical or punctuation error, do not hesitate to point
them out. | have no ego in this. Next up will be discipline.

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file attachments.
Check your e-mail security settings to determine how attachments are handled.

Py Jax Staff 2019.wpd
410K

Tiffany Bone <tbone@jnpsd.org>
To: Bryan Duffie <bduffie@jnpsd.org>

 

Fri, Sep 20, 2019 at 12:59 PM

FY!

Tiffany S. Bone, Ed.D

Assistant Superintendent

jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you believe"-Oprab

woeen eens Forwarded message ---------

From: Margie <maqpowell@att.net>

Date: Fri, Sep 20, 2019 at 12:05 PM

Subject: Staff repoet

To: Tammy Knowlton <{knowlton@jnpsd.org>
Ce: Tiffany Bone <tbhone@jnpsd.org>

Good Friday Titans,

Please review this VERY rough draft of the staffing report prior to my filing the complete report. It
is important that you fact check me, especially the data. You will note that | didn’t have the
number of nonblack core teachers. If you feel there is something | left out or got wrong, please let
me know ASAP. Do that in writing. This draft report is not to be copied or shared with anyone
other that the appropriate staff. Also be reminded that this is not the complete report. | still have to
add my comments to the judge, which you will see when this is filed. | gave this report a quick
scan before sending this, so if you see grammatical or punctuation error, do not hesitate to point
them out. | have no ego in this. Next up will be discipline.

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file attachments.
Check your e-mail security settings to determine how attachments are handled.

D Jax Staff 2019.wpd
10K

 

oO 7 ANP SP00001858-—

Tae Sg HW haw <f El a
Tiffany Bone <thona@innsd ards) hoe yy dh
1 Sf2/2U2U

Case 4:82-cv-00866-DPM Deer peat ushd Gl, OQL08/20 Page 53 of 57

Jacksonville Mort

Thanks! We will review it in a few!

Tiffany S. Bone, Ed.D

Assistant Superintendent

Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you believe"-Oprah

On Fri, Sep 20, 2019 at 12:05 PM Margie <mqpowell@att.net> wrote:
Good Friday Titans,

Please review this VERY rough draft of the staffing report prior to my filing the complete report.

It is important that you fact check me, especially the data. You will note that | didn't have the
number of nonblack core teachers. If you feel there is something | left out or got wrong, please
let me know ASAP. Do that in writing. This draft report is not to be copied or shared with anyone
other that the appropriate staff. Also be reminded that this is not the complete report. | still have
to add my comments to the judge, which you will see when this is filed. | gave this report a
quick scan before sending this, so if you see grammatical or punctuation error, do not hesitate to

point them out. | have no ego in this. Next up will be discipline.

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file attachments.
Check your e-mail security settings to determine how attachments are handled.

Wed, Sep 25, 2019 at 11:54 AM

Margie <mqpowell@att.net>
To: Tiffany Bone <tbone@jnpsd.org>
Ce: Tammy Knowlton <tknowlton@jnpsd.org>

Dr. Bone,
Please bring the draft staff report, along with any corrections, changes, or comments, to the
meeting tomorrow. | plan to file the report next week.

Thanks,

MP

From: Tiffany Bone
Sent: Friday, September 20, 2019 1:30 PM

To: Margie
Subject: Re: Staff repoet

Thanks! We will review it in a few!

Tiffany S. Bone, EdD

Assistant Superintendent

Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you believe"-Oprah

On Fri, Sep 20, 2019 at 12:05 PM Margie <mqpowell@att.net> wrote:

Good Friday Titans, | YNPSD00001859
SVLZIZULU

Tiffany Bone <tbone@jnpsd.org>

Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 54 of 57

Jacksonville North Pulaski School Listrict Mail - Stati répoet

number of nonblack core teachers. If you feel there is something | left out or got wrong, please
let me know ASAP. Do that in writing. This draft report is not to be copied or shared with anyone
other that the appropriate staff. Also be reminded that this is not the complete report. | still have
to add my comments to the judge, which you will see when this is filed. | gave this report a
quick scan before sending this, so if you see grammatical or punctuation error, do not hesitate to

point them out. | have no ego in this. Next up will be discipline.

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file attachments,
Check your e-mail security settings to determine how attachments are handled,

Wed, Sep 25, 2019 at 11:58 AM

To: tknowlton@jnpsd.org

Did you get the numbers from the other schools?

Sent from my iPhone

Begin forwarded message:

ew

From: "Margie" <mapowell@att.net>

Date: September 25, 2019 at 11:54:21 AM CDT
To: "Tiffany Bone" <tbone@jnpsd.org>

Cc: "Tammy Knowlton" <{knowlton@jnpsd.org>
Subject: Re: Staff repoet

Dr. Bone,

Please bring the draft staff report, along with any corrections, changes, or comments,
to the meeting tomorrow. | plan to file the report next week.

Thanks, ~
MP

From: Tiffany Bone
Sent: Friday, September 20, 2019 1:30 PM

To: Margie
Subject: Re: Staff repoet

Thanks! We will review it in a few!

Tiffany S. Bone, EdD
Assistant Superintendent
Jacksonville North Pulaski School District

"Create the highest, grandest vision possible, because you become what you beleve""-Oprah

On Fri, Sep 20, 2019 at 12:05 PM Margie <maqpowell@att.net> wrote:
Good Friday Titans,

; Please review this VERY rough draft of the staffing report prior SOO
‘ complete report. It is important that you fact check me, especie OWip 60
1, Case 4:82-Cv-00866-DPM she MeNIMA nbs SaaeibrsubellGed QAiQEe0 Page 55 of 57

draft report is not to be copied or shared with anyone other that the appropriate staff.
Also be reminded that this is not the complete report. | still have to add my
comments to the judge, which you will see when this is filed. | gave this report a
quick scan before sending this, so if you see grammatical or punctuation error, do not
hesitate to point them out. | have no ego in this. Next up will be discipline.

HLIL0L0

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file
attachments. Check your e-mail security settings to determine how attachments are handled.

Tiffany Bone <tbone@jnpsd.org> Thu, Sep 26, 2019 at 9:55 AM
To: Bryan Duffie <bduffie@jnpsd.org>

Can you see me about this?

Tiffany S. Bone, Ed.D

Assistant Superintendent

Jacksonville North Pulaski School Disivict

"Create the highest, grandest vision possible, becanse you become what you believe"-Oprah

noceeneeee Forwarded message ---------

From: Margie <mqpowell@att.net>

Date: Fri, Sep 20, 2019 at 12:05 PM

Subject: Staff repoet

To: Tammy Knowlton <tknowlton@jnpsd.org>
Ce: Tiffany Bone <ibone@jnpsd.org>

Good Friday Titans,

Please review this VERY rough draft of the staffing report prior to my filing the complete report. It
is important that you fact check me, especially the data. You will note that | didn’t have the

number of nonblack core teachers. If you feel there is something | left out or got wrong, please let
me know ASAP. Do that in writing. This draft report is not to be copied or shared with anyone
other that the appropriate staff. Also be reminded that this is not the complete report. | still have to
add my comments to the judge, which you will see when this is filed. | gave this report a quick
scan before sending this, so if you see grammatical or punctuation error, do not hesitate to point

them out. | have no ego in this. Next up will be discipline.

Your message is ready to be sent with the following file or link attachments:
Jax Staff 2019

Note; To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file attachments.
Check your e-mail security settings to determine how attachments are handled.

0 Jax Staff 2019.wpd
10K

files STs JNPSDOO0001861 t
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 56 of 57
EXHIBIT

177

IN THE UNITED STATES DISTRICT
COURT EASTERN DISTRICT OF
ARKANSAS WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF

vy CASE NO. 4:82-CV-866-DPM

PULASKI COUNTY SPECIAL

SCHOOL DISTRICT, ET AL. DEFENDANT
EMILY MCCLENDON, ET AL. INTERVENORS

RESPONSES TO INTERVENORS’ REQUESTS FOR PRODUCTION OF
DOCUMENTS AND INTERROGATORIES TO JNPSD REGARDIN G L.(3)
STAFFING

Comes now Jacksonville North Pulaski School District and for its’ Responses
to Interrogatories and Requests for Production of Documents to JNPSD regarding
L.(3) staffing, does state:

INTERROGATORY NO. 1. The Court expert’s bill in Case Document
5527 includes this content: “JNPSD September — Develop/Prepare status report
(Staff) — 8 hours —.. ..” Please provide the following information:

[a] each date the expert was present in the District in September 2019 to work
on this report and the approximate number of hours on each such day;

[b] each JNPSD employee or representative with whom the expert had any
contact on each date identified and the approximate amount of time the employee or
representative had such contact with the expert on that date;

[ec] separately for each date identified in [a], identification of each person
who provided information to the Court expert on the subject matter of this report,

indicating for each person, each method of providing information (document, verbal,

1
Case 4:82-cv-00866-DPM Document 5694-1 Filed 09/08/20 Page 57 of 57

privacy. JNPSD also objects to providing information on individual
teachers to the extent that it would constitute a clearly unwarranted
invasion of personal privacy. JNPSD has redacted names and personal
information (such as home addresses, telephone number, and email
address) for employees identified in these documents. Objection, this
Request is vague and confusing as written. See JNPSD00004313-4381

REQUEST FOR PRODUCTION NO. 3: Please produce each document
and each communication provided the Court expert constituting [a] a district
position on efforts to comply with the L.(3) incentives standard and/or [b] a district
summary of efforts to comply with the L.(8) incentives standard.

RESPONSE: See Bates numbers JNPSD00001851-1861.

REQUEST FOR PRODUCTION NO. 4: Please provide documents
showing the District’s definitions of “early childhood teachers”, “primary grade
teachers”, and “secondary core teachers” in L.(3).

RESPONSE: Not applicable.
REQUEST FOR PRODUCTION NO. 5: Please provide each response by

a JNPSD employee or other representative by e-mail or other means to the Court

expert regarding the expert’s draft staffing report. “Other representative” includes

Mr. Richardson.
RESPONSE: Objection, this request is overly broad, vague, and

confusing in requesting documents “by e-mail or other means.” See response

to Request for Production no. 3.
